UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)December 13, 2007 Western Goldfields Inc. (Exact Name of Registrant as Specified in Its Charter) Ontario (State or Other Jurisdiction of Incorporation) 000-52757 98-0544546 (Commission File Number) (IRS Employer Identification No.) 2 Bloor Street West, Suite 2102 , P.O. Box 110 Toronto, Ontario, Canada M4W 3E2 (Address of Principal Executive Offices) (Zip Code) (416) 324 6000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On December 13, 2007, Western Goldfields Inc. (the “Company”) issued a press release attached hereto as Exhibit 99.1, which press release is incorporated by reference herein and furnished pursuant to Item 7.01 of Form 8-K. The information in this Current Report on Form 8-K under this item 7.01, including the information set forth in Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release of the Company issued on December 13, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 13, 2007 Western Goldfields Inc. By: /s/ Brian Penny Name: Brian Penny Title: Chief Financial Officer
